Citation Nr: 0520035	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-08 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for Meniere's disease.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1942 
to October 1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  

In that decision, the RO determined that new and material 
evidence had been received to reopen previously denied claims 
of entitlement to service connection for Meniere's disease 
and entitlement to service connection for hearing loss.  
After reopening the claims on that basis, the RO denied the 
underlying service connection claims.  Notwithstanding that 
decision, it is incumbent upon the Board to review the issue 
of whether the claims had been properly reopened, and if they 
were, to then review the underlying claims.  The RO also 
denied the claim of entitlement to service connection for 
bilateral tinnitus based upon its initial review of that 
original claim.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in this 
decision, and requested all relevant evidence designated by 
the veteran. 

2.  In a November 1951 rating decision, the RO denied 
entitlement to service connection for left ear Meniere's 
disease and hearing loss; the veteran was duly notified of 
the decision by a letter dated in December 1951, but did not 
enter notice of disagreement with this decision within one 
year of such notice.  The basis for the denial of service 
connection was that left ear Meniere's disease and hearing 
loss were not noted in service, and were not related by 
competent evidence to service.  

3.  The evidence associated with the claims file subsequent 
to the November 1951 RO decision to deny the claim of service 
connection for left ear Meniere's disease and hearing loss is 
neither cumulative nor redundant, and by itself or in 
connection with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for Meniere's disease and hearing loss. 

4.  There is competent medical evidence of current bilateral 
hearing loss.  The preponderance of the competent evidence of 
record is against a finding that there is a relationship 
between the veteran's current bilateral hearing loss and 
service.  

5.  There is competent medical evidence of current tinnitus.  
The preponderance of the competent evidence of record is 
against a finding that there is a relationship between the 
veteran's current tinnitus and service.  

6.  The veteran is not shown to currently have Meniere's 
disease.  


CONCLUSIONS OF LAW

1.  The RO's November 1951 decision to deny the claim of 
service connection for left ear Meniere's disease and hearing 
loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.201, 20.302, 20.1103 (2004).  

2.  The evidence received subsequent to the RO's November 
1951 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
Meniere's disease and hearing loss have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 20.1103 (2003).

3.  The criteria for entitlement to service connection for 
bilateral sensorineural hearing loss have not been met or 
approximated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2004).

4.  The criteria for entitlement to service connection for 
tinnitus have not been met or approximated.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).

5.  The criteria for entitlement to service connection for 
Meniere's disease have not been met or approximated.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for Meniere's 
disease, hearing loss, and tinnitus.  He claims that these 
disorders are related to experiences that he had in service 
which included noise exposure during aircraft bombing 
operations in World War II.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claims, first on the basis of whether 
the previously denied and final claims can be reopened, and 
then on the basis of a de novo review of all of the claims.  

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the August 2003 rating 
decision, and January 2004 statement of the case which 
included a discussion of the facts of the claim, notification 
of the basis of the decision, and a summary of the evidence 
used to reach that decision.  The January 2004 statement of 
the case provided the veteran with notice of all the laws and 
regulations pertinent to his claim and the law and 
implementing regulations of the VCAA.  

Further, in correspondence dated in May 2003, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to service connection for the 
disabilities at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court reaffirmed that the enhanced 
duty to notify provisions under the VCAA should be met prior 
to an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  In the instant appeal, the VCAA 
notice was provided to the veteran in May 2003, prior to the 
first AOJ adjudication of the claims.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the May 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2004).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  

Although the May 2003 notice did not use the exact language, 
throughout the course of this appeal, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate his claims - that is, evidence of the type that 
should be considered by VA in assessing his claims.  A 
generalized request in the initial VCAA notice for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the initial notice 
did not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran pertinent VA audiology examinations in 
August 2003.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims of entitlement to service connection 
for Meniere's disease, bilateral hearing loss, and tinnitus.  
Accordingly, the Board will proceed with appellate review.



New and Material Evidence to Reopen the Claim

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  

In a November 1951 rating decision, the RO denied entitlement 
to service connection for left ear Meniere's disease and 
hearing loss; the veteran was duly notified of the decision 
by a letter dated in December 1951, but did not enter notice 
of disagreement with this decision within one year of such 
notice.  The decision therefore became final.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the VCAA apply 
to a claim to reopen a finally decided claim that was 
received on or after August 29, 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c)).  As the veteran in this case filed his claim to 
reopen in January 2003, subsequent to the August 29, 2001 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence at 38 C.F.R. § 3.156(a) apply.  

For claims to reopen filed subsequent to August 29, 2001, new 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In this case, the RO determined that the requisite new and 
material evidence had been presented, and did reopen the 
veteran's claim of entitlement to service connection for 
Meniere's disease and hearing loss.  Notwithstanding that 
favorable decision, the Board has a legal duty to address the 
"new and material evidence" requirement regardless of the 
actions of the RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's November 1951 rating decision which is neither 
cumulative nor redundant, and by itself or in connection with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for Meniere's disease and hearing loss.  

The basis for the November 1951 denial of service connection 
was that left ear Meniere's disease and hearing loss were not 
noted in service, and were not related by competent evidence 
to service.  

The new evidence associated with the claims file subsequent 
to the November 1951 RO decision includes a June 2003 private 
medical opinion from HRK, MD, that notes that the veteran had 
served as a belly gunner in World War II, and asserts the 
belief that the veteran's Meniere's disease is related to the 
extreme noise levels that he was exposed to.  The new 
evidence also includes the report of a VA audio examination 
dated in August 2003.  That report includes an opinion that 
there may be an indirect relationship between hearing loss 
and Meniere's disease to the veteran's service, and that the 
veteran's military service could be a factor in the early 
years of his development of sensorineural hearing loss and 
tinnitus.  

The Board finds that the noted evidence received subsequent 
to the RO's November 1951 rating decision denial is new and 
material because it provides medical evidence that the 
current disabilities at issue, Meniere's disease and hearing 
loss, are related to the veteran's service.  As a result, the 
requirements to reopen the claims of entitlement to service 
connection for Meniere's disease and hearing loss have been 
met.  Accordingly, the Board concurs with the threshold 
determination of the RO in finding that the veteran's claims 
are reopened.  

De Novo Review of Entitlement to Service Connection 

Criteria

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2004), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The CAVC held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed Meniere's disease, 
bilateral hearing loss, and/or tinnitus.  

The August 2003 VA audiometric examination report discloses 
that the veteran's hearing acuity was measured as having 
significant moderate-to-severe sloping sensory neural hearing 
loss beginning in the low frequencies of about 50 to 60 
decibels (db) and sloping to 80 to 90 db at 4,000 hertz.  The 
veteran had 60 to 64 percent speech discrimination 
bilaterally.  In the same examination, the veteran was noted 
to have significant tinnitus.  The Board finds for the 
current existence of the claimed bilateral hearing loss and 
tinnitus.  38 C.F.R. § 3.385 (2004).  The Hickson element (1) 
has therefore been satisfied as to these disabilities.  

On the other hand, the Board finds that the preponderance of 
the evidence is against the current existence of the claimed 
Meniere's disease, and that the Hickson element (1) has 
therefore not been satisfied as to that claim.  

As noted, the veteran has asserted that he has current 
Meniere's disease.  CAVC has held, however, that lay persons, 
such as the appellant, are not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The medical evidence, in fact, serves to contradict the 
appellant's contention that he currently has Meniere's 
disease.  Specifically, in the report of the August 2003 VA 
audio examination, it was noted that the veteran had been 
diagnosed as having had a past history of Meniere's disease, 
but the examiner stated that the veteran probably did not 
have an active disease at the time of the examination.  The 
examiner referred to the report of a private ear clinic that 
had seen the veteran in June 2003 for complaints of vertigo 
and lightheadedness.  

In the report of the June 2003 private ear study, it was 
noted that the veteran was being seen at the request of the 
veteran's physician, Dr. HRK, for complaints of vertigo and 
lightheadedness.  The veteran's history of having been 
diagnosed as having Meniere's disease after the war was 
noted.  Following examination, the examining physician opined 
that although the veteran may have had Meniere's disease in 
the past, he did not seem to have active Meniere's at the 
time of the examination.  The physician explained his belief 
that the veteran was having more trouble with a global multi-
deficit type of balance disorder.  The examiner recommended 
vestibular rehabilitation.  The veteran was rescheduled for 
vestibular rehabilitation, but chose to cancel, stating that 
he felt that a changed migraine medication was helping him.  

Essentially, other than the veteran's own statements, or the 
history provided by the veteran to examining physicians, 
including his personal physician, Dr. HRK, the claims folder 
contains no diagnosis of a current Meniere's disease.  The 
CAVC has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Significantly, although Dr. HRK indicated in June 2003 that 
the veteran had Meniere's disease, the record shows that Dr. 
HRK, an internist, referred the veteran to an audiology 
specialist to ascertain the true nature of his hearing 
disorder.  That audiology specialist discounted the current 
existence of Meniere's disease.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection cannot 
be granted for Meniere's disease, where, as in the present 
case, the preponderance of the evidence fails to demonstrate 
that the appellant currently has the claimed disability.  The 
criteria for a valid claim for service connection for 
Meniere's disease, therefore, have not been met in this case.  
In the absence of proof of a present disability there can be 
no valid claim.  Brammer at 225.  While the Board is 
sympathetic to the appellant's assertions that he currently 
has the claimed Meniere's disease disability; again, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of a current 
diagnosis of that disorder.  

As noted above, however, the evidence supports the current 
existence of the claimed bilateral hearing loss and tinnitus.  
38 C.F.R. § 3.385 (2004).  The Hickson element (1) has 
therefore been satisfied as to these disabilities.

With respect to Hickson element (2), there is no record of 
hearing loss or tinnitus in service.  Measurement of the 
veteran's hearing acuity in service produced normal findings 
upon entry and upon separation.  

Notwithstanding the lack of evidence of bilateral hearing 
loss and tinnitus during service, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
The question then is whether the evidence is at least in 
equipoise as to whether the veteran has bilateral hearing 
loss and/or tinnitus that are related to service.  

The veteran himself has theorized that his bilateral hearing 
loss and tinnitus are directly the result of military noise 
exposure that he experienced as belly gunner during bombing 
runs during service in World War II.  With respect to any 
medical conjectures that could be made on his part, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).

The Board notes, however, that the veteran is competent to 
report that he was exposed to sustained acoustic trauma from 
weapons fire and aircraft in service because this requires 
only personal knowledge, not medical expertise, as it comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  

The question for consideration is whether the veteran 
sustained an injury to his ears in service that resulted in a 
current disorder.  

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's ears in the form of 
acoustic trauma from sustained weapons fire and aircraft 
noise at close proximity, and that the veteran has a current 
bilateral hearing loss disorder and tinnitus.  Hickson 
elements (1) and (2) are accordingly met as to those 
disorders.  

With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the preponderance of that evidence 
stands against the veteran's claim that his bilateral hearing 
loss and tinnitus are etiologically related to an in-service 
disease or injury.  The only medical evidence and, therefore, 
the only competent evidence on the subject is contained in 
the report of the August 2003 VA audiology examination that 
was conducted for the express purpose of determining the 
etiology of the claimed disorders.  Although the VA examiner 
who examined the veteran in August 2003 did assert that 
"there may be an indirect relationship," the examiner's 
conclusion was that the inclination is probably more related 
to the veteran's long history since World War II of working 
in noisy environments.  The examiner summarized later in the 
report that the veteran's sensory neural hearing loss and 
tinnitus are probably more related to a long history of noise 
exposure since the military, though the examiner conceded 
that "the military could be a factor in the early years."  

The Board finds that, by the use of the word "could" the 
examiner indicated that he at least considered the 
possibility that there was at least some likelihood that 
military noise exposure contributed to the veteran's hearing 
loss.  Significantly, having considered that possibility, the 
examiner concluded otherwise.  This examination report and 
opinion must be deemed highly probative because it was based 
upon a review of the veteran's military and post-military 
history, thorough testing, and provided detailed reasons and 
bases for the conclusions reached.  There is no competent 
medical evidence in the claims file that contradicts those 
conclusions.    

Pursuant to 38 U.S.C.A. § 5107, where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See also 38 C.F.R. § 3.102.  

As to this issue, the Board finds that there is not an 
approximate balance of the positive and negative evidence as 
to whether the veteran currently has bilateral hearing loss 
and tinnitus that are related to the in-service injury.  
Essentially, the probative and competent evidence of record 
preponderates against the veteran's claim that his bilateral 
hearing loss and tinnitus are associated with active service.  
Thus, the Board concludes that the claims for service 
connection for bilateral hearing and tinnitus must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

By the same token, as explained in detail above, the Board 
finds that there is no approximate balance of the positive 
and negative evidence as to whether the appellant currently 
has the claimed Meniere's disease.  Clearly, the 
preponderance of the evidence is also against that claim.  
Thus, the Board concludes that the appellant's claims for 
service connection for Meniere's disease, bilateral hearing 
loss, and tinnitus cannot be granted.


ORDER

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for Meniere's disease, but the claim of entitlement to 
service connection for Meniere's disease is denied.

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss, but the claim of entitlement to 
service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


